Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 2 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 2, “ wherein the fluorescence intensity value is determined from a radiation intensity detected by the respective first pixel or group of first pixels of the first detector field, a wavelength-dependent detection efficiency of the respective first pixel or group of first pixels, a radiation intensity detected by a second pixel or group of second pixels of the second detector field on which the location in the object region is imaged, a wavelength-dependent detection efficiency of the second pixel or group of second pixels, a fluorescence spectrum of the first fluorescence, and a fluorescence spectrum of the second fluorescence, wherein the respectively determined fluorescence intensity value is determinable according to the following formula:

    PNG
    media_image1.png
    65
    256
    media_image1.png
    Greyscale
, 
Wherein, CF(x, y) is the fluorescence intensity value representing a fluorescence intensity of protoporphyrin IX at a location (x, y) in the object plane,


S2(k,1) represents the radiation intensity detected by the second pixel (k, 1) or group (k, 1) of second pixels of the second detector field, wherein the location (x, y) is mapped onto the second pixel (k, 1) or group (k, 1) of second pixels by way of the second beam path, and 
U1F, U1A, U2F, and U2A are variables which depend on wavelength-dependent detection efficiencies of the first and second pixels or first and second group of pixels” and with respect to claim 9, “wherein, for a first wavelength and a second wavelength: a transmission at the first wavelength of the at least one first filter arranged between a location (x, y) in the object region and the first pixel (i, j) or group (i, j) of first pixels of the first detector field on which the location (x, y) is imaged is at least 1.5 times greater than the transmission at the first wavelength of the at least one second filter arranged between the location (x, y) in the object region and the second pixel (k, 1) or group (k, 1) of second pixels of the second detector field on which the location (x, y) is imaged, and the transmission at the second wavelength of the at least one first filter arranged between the location (x, y) in the object region and the first pixel (i, j) or group (i, j) of first pixels of the first detector field is at least 1.5 times smaller than the transmission at the second wavelength of the at least one second filter arranged between the location (x, y) in the object region and the second pixel (k, 1) or group (k, 1) of second pixels of the second detector field” where the closest prior art is Valdes et al (US 2014/0378843 A1) and Hauger et al (US 2013/0307953 A1). 
Valdes et al. is directed towards an imaging system includes an illumination device for illuminating a target.  A surgical microscope receives light from the target, the surgical microscope comprising at least one optical output port at which at least a portion of the received light is provided as an output from the surgical microscope.  A tunable filter receives the portion of the received light provided as the output from the surgical microscope, the tunable filter being 
And, Hauger et al, which is in the same field of endeavor, discloses a system for visualizing characteristic tissue with a colorant in a surgical region.  The system contains a detection unit which detects light from at least one object point in the surgical region.  The system has a computer unit which is connected to the detection unit and drives a visualization unit which displays an image of an area in the surgical region. The computer unit determines the color coordinate in a color space with respect to the light from a point from the object point in the surgical region. Depending on the position of the color coordinate determined with respect to the object point, the computer unit calculates a color coordinate information ("0", "1") for controlling the visualization unit by comparing information concerning the determined color coordinate of the object point with information concerning a characteristic reference color coordinate, see abstract. 
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 2 and 9, and therefore stands allowable.  The same reasoning applies to independent claim 15 and 22, which are slight variations of the claim 2 and 9 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486